Exhibit 10.1 JPMorgan Chase Bank N.A, London Branch and The Bank of New York Mellon SECOND AMENDED AND RESTATED CUSTODIAN AGREEMENT THIS SECOND AMENDED AND RESTATED CUSTODIAN AGREEMENT (this “ Agreement ”) is made on December 22, 2016 BETWEEN JPMorgan Chase Bank N.A, London Branch, a company incorporated with limited liability as a National Banking Association, whose principal London office is at 125 London Wall, London EC2Y 5AJ (" we " or " us "); and The Bank of New York Mellon, a banking corporation organized under the laws of the State of New York, whose principal place of business is at2 Hanson Place, Brooklyn, New York 11217, United States of America, in its capacity as trustee of the iShares® Gold Trust, formerly known as the iShares® COMEX® Gold Trust (" Trust "), (in such capacity " you "). INTRODUCTION We have agreed, pursuant to the First Amended and Restated Custodian Agreement between you and us dated September 2, 2010, and as amended by a First Amendment dated February 10, 2012 (the " First Amended and Restated Custodian Agreement "), to open and maintain for you the Account (as defined below) and to provide other services to you in connection with the Account. This Agreement sets out the terms under which we will provide those services to you and the arrangements which will apply in connection with those services. IT IS AGREED AS FOLLOWS 1. INTERPRETATION Definitions: In this Agreement: " Account " means the account constituted by the Allocated Account and the Unallocated Account. " Account Balance " means, in relation to the Account, all your rights to and interest in the balance from time to time on that Account. " Allocated Account " means the sub-account maintained by us in your name recording the amount of Bullion received and held by us for you on an allocated basis. “Authorized Persons” means the persons of the Trustee identified in clause 5.1 of this Agreement. " Availability Date " means the Business Day on which you wish to transfer or deliver Gold to us for deposit into the Account. "
